Citation Nr: 9922813	
Decision Date: 08/12/99    Archive Date: 08/24/99

DOCKET NO.  95-41 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a left knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. Acosta, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1993 to 
April 1995.

The above matters come before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 rating decision of the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO), which denied a claim of entitlement to 
service connection for bilateral patellofemoral syndrome 
(PFS) as not well-grounded.  The Board denied the benefit 
sought on appeal in a decision dated in February 1997, which 
the veteran in turn appealed to the United States Court of 
Veterans Appeals (known as the United States Court of Appeals 
for Veterans Claims since March 1999, hereinafter referred to 
as "the Court").

On appeal, the Court vacated the Board's decision of February 
1997 and remanded the above matters for further development 
and re-adjudication consistent with a Joint Motion for Remand 
and to Stay Further Proceedings that was filed by the 
Secretary of VA and the private attorney who represented the 
veteran before the Court in December 1998.  See, [redacted].  Pursuant 
to a Board's written inquiry, the private attorney notified 
the Board, by letter of April 12, 1999, that he would not be 
representing the veteran before the Board.  The Board then 
contacted the veteran, by letter of May 5, 1999, and advised 
him of his right to submit additional evidence and argument 
for the Board's review within a 30-day period.  The veteran 
did not respond during the allowed timeframe and his 
representative of record submitted an informal hearing 
presentation on July 14, 1999, essentially supporting the 
veteran's contentions and calling for a favorable resolution 
of the appealed matters, which are now back at the Board, 
ready for their disposition.



FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the matters on appeal has been obtained and developed by the 
agency of original jurisdiction.

2.  A bilateral PFS was first diagnosed during service in 
1994, this disability, which was noted to be chronic in 
nature, was the basis for the veteran's medical discharge in 
April 1995 and the July 1995 VA diagnosis of arthralgia of 
both knees is felt to evidence the current manifestation of a 
chronic disability that was incurred in service, as it 
essentially is demonstrative of the continuity of the pain 
symptoms associated with the inservice-diagnosed bilateral 
PFS.


CONCLUSIONS OF LAW

1.  The chronic right knee disability that VA has diagnosed 
as arthralgia was incurred in service.  38 U.S.C.A. §§ 1131, 
5107(b) (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1998).

2.  The chronic left knee disability that VA has diagnosed as 
arthralgia was incurred in service.  38 U.S.C.A. §§ 1131, 
5107(b) (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that, in accordance with 
38 U.S.C.A. § 5107(a) (West 1991), and Murphy v. Derwinski, 1 
Vet. App. 78 (1990), the veteran has presented well-grounded 
claims for service connection.  The facts relevant to this 
appeal have been properly developed and VA's obligation to 
assist the veteran in the development of the appealed claims 
has been satisfied.  Id.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 
C.F.R. §§ 3.303, 3.304 (1998).  Service connection may also 
be granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1998).

In the present case, the record shows that the veteran 
entered service in September 1993 with no evidence of 
bilateral knee disabilities, first complained of painful 
knees during service in 1993 and 1994 and was first diagnosed 
with bilateral PFS also during service, in 1994.  In July 
1994, he underwent a medical board examination due to his 
complaints of bilateral knee pain, and it was noted, in the 
resulting report, that, while there was a full range of 
motion, the veteran was "not fit for duty due to the chronic 
nature of his lower extremity problems."  A bilateral PFS 
was diagnosed and the veteran was thereafter medically 
discharged, in April 1995, after being found unfit for duty 
on account of the diagnosed bilateral PFS. 

The veteran filed a claim for service connection for a right 
and left knee condition in June 1995, approximately two 
months after being discharged from active military service.  
He was examined by VA in July 1995 and the X-Rays that were 
obtained at that time revealed normal bone density and 
architecture, with well preserved joint spaces and no 
evidence of fractures, dislocations, arthritic changes, soft 
tissue swelling or calcifications.  The medical examination 
was essentially normal, in the sense that there was a full 
range of motion, bilaterally, no tenderness, negative 
Lachman's and anterior drawer tests and good lateral 
instability, also bilaterally.  However, arthralgia of both 
knees was diagnosed.  Arthralgia essentially means "pain in 
a joint," according to DeLuca v. Brown, 8 Vet. App. 202, 203 
(1995), and a liberal review of that decision in DeLuca 
appears to reveal that service connection can be granted for 
arthralgia itself but only, of course, when the pain is found 
to be a manifestation of a chronic disability, since only 
disabilities, as opposed to mere symptomatology or acute 
medical conditions, can be service-connected.

The veteran's contentions of inservice and post-service 
constant pain in both knees are well documented in the 
record, to include in the transcript of an RO hearing that 
was conducted in April 1996, at which time the veteran 
acknowledged being able to fully extend and flex both knees 
but insisted in that the knees were constantly painful and 
that, in that regard, they were indeed chronically disabled.

The Board has carefully re-examined all the pertinent 
evidence in the record and has come to the conclusion that, 
insofar as the veteran was discharged as unfit for duty in 
April 1995 because of a bilateral PFS, which evidently refers 
to pain in the patello/femoral joint of the knees, the 
condition was deemed "chronic" in nature at that time and a 
diagnosis of arthralgia, or pain, in both knees was shortly 
thereafter rendered after service by a VA physician, the 
diagnosed arthralgia of the knees evidences the current 
manifestation of a chronic disability that was incurred in 
service, as it essentially is demonstrative of the continuity 
of the pain symptoms associated with the inservice-diagnosed 
bilateral PFS.  Reasonable doubt has been resolved in favor 
of the veteran and the benefit sought on appeal hereby is 
being granted.


ORDER

1.  Service connection for a chronic right knee disability 
currently manifested by arthralgia is granted.

2.  Service connection for a chronic left knee disability 
currently manifested by arthralgia is granted.


		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals



 

